EXHIBIT 10.27

 

 

LOGO [g70832g26c08.jpg]

 

By Hand

November 5, 2015

Dr. Lana Janes

c/o 887 Great Northern Way, Suite 250

Vancouver, BC

V5T 4T5

Dear Lana:

 

Re:

Employment Agreement Amendment

Further to our recent discussions, this letter confirms our agreement to amend
your Employment Agreement dated January 1, 2010, as amended (the “Employment
Agreement”). We have agreed to the following amendments to your Employment
Agreement:

 

  1.

Section 1.1 is amended to change your position title to “Senior Vice President,
Intellectual Property and Technology Development, and Chief Patent Officer”.

 

  2.

Section 2.1(a) is amended to increase your annual Base Salary to $300,000.

 

  3.

Section 2.1(f) is amended to increase your target cash incentive compensation
payment to 40% of your Base Salary, provided that your target payment for 2015
will be prorated based on your current target and your current annual Base
Salary for the period from January 1, 2015 to the effective date of this letter
and your amended target and amended Base Salary from the effective date of this
letter to December 31, 2015.

The capitalized term “Base Salary” has the same meaning as the same capitalized
term in your Employment Agreement.

The amendments to Sections 1.1, 2.1(a) and 2.1(f) of your Employment Agreement
are effective as of the date this letter is signed by you.

Your Employment Agreement as amended by this letter will continue to govern your
employment with QLT Inc.

Please confirm your agreement to this amendment to your Employment Agreement by
signing where indicated below and returning to us a copy of this letter.

If you have any questions, please contact me.

Yours truly.

QLT Inc.

 

/s/ Geoffrey Cox

    

November 5, 2015

Dr. Geoffrey Cox

    

Interim CEO

    

I confirm my agreement to the terms and conditions set out above.

 

/s/ Lana Janes

    

November 5, 2015

Dr. Lana Janes

    

 

1



--------------------------------------------------------------------------------

LOGO [g70832g73t53.jpg]

 

EMPLOYMENT AGREEMENT

This Employment Agreement made effective as of January 1, 2010 (the “Effective
Date”).

BETWEEN:

QLT INC., having an address of 887 Great Northern Way, Suite 101, Vancouver,
British Columbia, V5T 4T5, Canada.

(“QLT” or the “Company”)

AND:

DR. LANA JANES, having an address of #201 – 657 West 7th Avenue, Vancouver, BC,
V5Z 1B6

(“Dr. Janes”)

WHEREAS:

 

A.

Dr. Janes has been employed by QLT since August 15, 2005 and, effective January
1, 2010 was appointed to the position of Vice President, Intellectual Property
and Chief Patent Officer.

 

B.

In consideration of the salary increase that Dr. Janes received effective
January 1, 2010, QLT and Dr. Janes agree to replace and supercede the employment
agreement dated July 29, 2005 with this agreement which sets out the new terms
and conditions of Dr. Janes’ employment with QLT in the position of Vice
President, Intellectual Property and Chief Patent Officer.

NOW THEREFORE in consideration of the increase in compensation to be paid under
this Agreement by QLT to Dr. Janes, the promises made by each party to the other
as set out in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which the parties acknowledge and agree, QLT and Dr.
Janes agree as follows:

 

1.

POSITION AND DUTIES

 

1.1

Position – Effective January 1, 2010, Dr. Janes is employed by QLT in the
position of Vice President, Intellectual Property and Chief Patent Officer and
Dr. Janes agrees to be employed by QLT in that position, subject to the terms
and conditions of this Agreement.

 

1.2

Duties, Reporting and Efforts – In the performance of her duties as Vice
President, Intellectual Property and Chief Patent Officer, Dr. Janes will:

 

  (a)

Overall Responsibilities – Dr. Janes will have overall responsibility for
Intellectual Property within QLT.

 

  (b)

Report – Report, as and when required, to the President and Chief Executive
Officer of QLT or such person appointed by the Board of Directors of QLT (the
“Board”) to act in that capacity.

 

  (c)

Best Efforts and Compliance with Policies, etc. – Use her best efforts, industry
and knowledge to carry out the duties and functions of the Vice President,
Intellectual Property and Chief Patent Officer, to comply with all of QLT’s
rules, regulations, policies (including QLT’s Code of Ethics and Code of
Exemplary Conduct) and procedures, as established from time to time and to
ensure that QLT is at all times in compliance with applicable provincial, state,
federal and other

 

2



--------------------------------------------------------------------------------

 

governing statutes, policies and regulations. Dr. Janes confirms that she is not
now nor has in the past been debarred by the United States Food and Drug
Administration under the Food, Drug and Cosmetic Act or under the Generic Drug
Enforcement Act and she has never been convicted under the Food, Drug and
Cosmetic Act or under the Generic Drug Enforcement Act, or under any other
federal law for conduct relating to the development or approval of a drug
product and/or relating to a drug product. In the event that Dr. Janes is, or
learns that she will be (i) debarred under the Food, Drug and Cosmetic Act or
under the Generic Drug Enforcement Act, or (ii) convicted under the Food, Drug
and Cosmetic Act or under the Generic Drug Enforcement Act or under any other
federal law for conduct relating to the development or approval of a drug
product and/or relating to a drug product, she will immediately notify QLT in
writing.

 

  (d)

Working Day – Devote the whole of her working day attention and energies to the
business and affairs of QLT.

 

2.

COMPENSATION

 

2.1

Annual Compensation – In return for her services under this Agreement, QLT
agrees to pay or otherwise provide the following total annual compensation (in
Canadian dollars) to Dr. Janes:

 

  (a)

Base Salary – A base salary in the amount of CAD $208,202 in 24 equal
installments payable semi-monthly in arrears, subject to periodic annual reviews
at the discretion of QLT.

 

  (b)

Benefit Plans – Coverage for Dr. Janes and her eligible dependents under any
employee benefit plans provided by/through QLT to its employees, subject to:

 

  I.

Each plan’s terms for eligibility,

 

  II.

Dr. Janes taking the necessary steps to ensure effective enrollment or
registration under each plan, and

 

  III.

Customary deductions of employee contributions for the premiums of each plan.

As at the date of this Agreement, the employee benefit plans provided by/through
QLT to its employees include life insurance, accidental death and dismemberment
insurance, dependent life insurance, vision-care insurance, health insurance,
dental insurance and short and long term disability insurance. QLT and Dr. Janes
agree that employee benefit plans provided by/through QLT to its employees may
change from time to time.

 

  (c)

Expense Reimbursement – Reimbursement, in accordance with QLT’s Policy and
Procedures Manual (as amended from time to time), of all reasonable business
expenses, including accommodation and/or travel expenses incurred by Dr. Janes,
subject to her maintaining proper accounts and providing documentation for these
expenses upon request. Collectively, these expenses and payments are the
“Expenses”.

 

  (d)

Vacation – Four weeks of paid vacation per year, as may be increased from time
to time in accordance with QLT’s vacation policy for officer level employees. As
per the Company’s Policy and Procedures Manual (as amended from time to time),
unless agreed to in writing by the Company:

 

  I.

All vacation must be taken within the calendar year in which it is earned by Dr.
Janes, and

 

  II.

Vacation entitlement will not be cumulative from calendar year to calendar year;
except that Dr. Janes may carry forward 75 hours of vacation from the calendar
year in which it is earned to the following calendar year (but not subsequent
years).

 

3



--------------------------------------------------------------------------------

  (e)

RRSP Contributions – Provided the conditions set out below have been satisfied,
in January or February of the year following the year in which the income is
earned by Dr. Janes (the “Income Year”), QLT will make a contribution of up to
7% of Dr. Janes’ annual base salary for the Income Year to Dr. Janes’ Registered
Retired Savings Plan (“RRSP”). The contribution to Dr. Janes’ RRSP as set out
above is subject to the following conditions:

 

  I.

The maximum contribution to be made by QLT to Dr. Janes’ RRSP is 50% of the
annual limit for Registered Retirement Savings Plans as established by Canada
Revenue Agency for the Income Year,

 

  II.

Dr. Janes must have contributed an equal amount into her RRSP, and

 

  III.

Dr. Janes is still actively employed by QLT when the matching contribution would
otherwise be made.

 

  (f)

Cash Incentive Compensation Plan – Participation in the Cash Incentive
Compensation Plan offered by QLT to its officers in accordance with the terms of
such Plan, as amended from time to time by the Board. The amount of that payment
each year will be determined at the sole discretion of the Chief Executive
Officer and the Board and is to be based on the performance of Dr. Janes and QLT
relative to pre-set individual and corporate objectives and milestones for the
immediately preceding fiscal year. In order to receive payment, Dr. Janes must
be employed by QLT at the time when the Cash Incentive Compensation Plan is
otherwise actually paid to eligible employees (which usually occurs in February
or March of the year following the calendar year in which such Cash Incentive
Compensation amount relates) The Board of Directors has the discretion to alter
the cash incentive compensation plan and payments thereunder.

 

  (g)

Stock Option Plan – Participation in any stock option plan offered by QLT to its
officers, in accordance with the terms of the plan in effect at the time of the
stock option offer(s).

 

3.

RESIGNATION

 

3.1

Resignation – Dr. Janes may resign from her employment with QLT by giving QLT 60
days prior written notice (the “Resignation Notice”) of the effective date of
her resignation. On receiving a Resignation Notice, QLT may elect to provide the
following payments in lieu of notice to Dr. Janes and require her to leave the
premises forthwith:

 

  (a)

Base Salary – Base salary owing to Dr. Janes for the 60-day notice period.

 

  (b)

Benefits – Except as set out below in this subparagraph 3.1(b), for the 60-day
notice period, all employee benefit plan coverage enjoyed by Dr. Janes and her
eligible dependents prior to the date of her Resignation Notice. Dr. Janes
acknowledges and agrees that any short and long term disability plans provided
through QLT will not be continued beyond the last day that Dr. Janes works at
QLT’s premises (the “Last Active Day”).

 

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures Manual, as amended from time to time) of all reasonable business
related expenses, including accommodation and/or travel expenses incurred by Dr.
Janes prior to her Last Active Day, subject to the expense reimbursement
provisions set out in subparagraph 2.1(c).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Dr. Janes as at the expiry of the 60-day notice period.

 

  (e)

Prorated RRSP Contribution – Payment of any unpaid RRSP contribution in respect
of any calendar year preceding the calendar year in which the 60-day period
expires and a prorated contribution to Dr. Janes’ RRSP, the pro-ration to be
with respect to the portion of the current

 

4



--------------------------------------------------------------------------------

 

calendar year worked by Dr. Janes, up to and including the 60-day notice period,
and the contribution to be subject to the conditions set out in subparagraph
2.1(e), except condition III.

 

3.2

Others – In the event of resignation of Dr. Janes as set out in paragraph 3.1,
the parties agree:

 

  (a)

No Bonus – Dr. Janes will have no entitlement to participate in QLT’s Cash
Incentive Compensation Plan for the year in which she resigns her employment
with QLT; and

 

  (b)

Stock Option Plan – Dr. Janes’ participation in any stock option plan offered by
QLT to its employees will be in accordance with the terms of the plan in effect
at the time of the stock option grant(s) to Dr. Janes and the applicable stock
option agreement applicable to such stock options.

 

4.

RETIREMENT

 

4.1

Retirement – Effective the date of retirement (as defined in QLT’s Policy and
Procedures Manual, as amended from time to time) of Dr. Janes from active
employment with QLT, the parties agree that:

 

  (a)

This Agreement – Subject to the provisions of paragraph 10.6, both parties’
rights and obligations under this Agreement will terminate without further
notice or action by either party.

 

  (b)

Stock Options – Dr. Janes’ participation in any stock option plan offered by QLT
to its employees will be in accordance with the terms of the plan in effect at
the time of the stock option grant(s) to Dr. Janes and the applicable stock
option agreement applicable to such stock options.

 

5.

TERMINATION

 

5.1

Termination for Cause – QLT reserves the right to terminate Dr. Janes’
employment at any time for any reason. Should Dr. Janes be terminated for cause,
she will not be entitled to any advance notice of termination or pay in lieu
thereof.

 

5.2

Termination Other than for Cause – QLT reserves the right to terminate Dr.
Janes’ employment at any time without reason or cause. However, if QLT
terminates Dr. Janes’ employment for any reason other than for cause, then,
except in the case of Dr. Janes becoming completely disabled (which is provided
for in paragraph 5.6) and subject to the provisions set forth below, Dr. Janes
will be entitled to receive notice, pay and/or benefits (or any combination of
notice, pay and/or benefits) as more particularly set out in paragraph 5.3.

 

5.3

Severance Notice and Pay – In the event QLT terminates Dr. Janes’ employment as
set out in paragraph 5.2, Dr. Janes will be entitled to:

 

  (a)

Notice – Advance written notice of termination (“Severance Notice”), or pay in
lieu thereof (“Severance Pay”), or any combination of Severance Notice and
Severance Pay, as more particularly set out below:

 

  I.

A minimum of nine (9) months Severance Notice, or Severance Pay in lieu thereof,
and

 

  II.

One additional month’s Severance Notice, or Severance Pay in lieu thereof, for
each complete year of continuous employment with QLT (which, for greater
certainty commenced on August 15, 2005),

up to a maximum total of 24 months’ Severance Notice, or Severance Pay in lieu
of Severance Notice. Dr. Janes acknowledges and agrees that Severance Pay is in
respect of base salary only and will be made on a bi-weekly or monthly basis, at
QLT’s discretion.

 

  (b)

Benefits – Except as set out below, for 30 days after Dr. Janes’ Last Active
Day, all employee benefit plan coverage enjoyed by Dr. Janes and her dependents
prior to the date of termination. Thereafter, and in lieu of employee benefit
plan coverage, Dr. Janes will receive

 

5



--------------------------------------------------------------------------------

 

compensation (“Benefits Compensation”) in the amount of 10% of her base salary
for the balance of her Severance Notice period. Dr. Janes acknowledges and
agrees that short and long term disability plans provided through QLT will not
be continued beyond Dr. Janes’ Last Active Day.

 

  (c)

Out Placement Counseling – QLT will pay to an out placement counseling service
(to be agreed to by Dr. Janes and QLT, each acting reasonably) a maximum of CAD
$5,000 for assistance rendered to Dr. Janes in seeking alternative employment.

 

  (d)

Other Compensation – QLT will provide the following additional compensation:

 

  I.

QLT will reimburse (in accordance with QLT’s Policy and Procedures Manual, as
amended from time to time) Dr. Janes for all Expenses properly and reasonably
incurred by Dr. Janes on or prior to her Last Active Day, subject to the expense
reimbursement provisions set out in subparagraph 2.1(c).

 

  II.

QLT will make a payment to Dr. Janes in respect of her accrued but unpaid
vacation pay to the date of termination of her employment with QLT.

 

  III.

QLT will make a prorated contribution to Dr. Janes’ RRSP, the pro-ration to be
with respect to the portion of the current calendar year worked by Dr. Janes and
the contribution to be subject to the conditions set out in subparagraph 2.1(e),
except condition III.

 

  IV.

QLT will make a prorated payment to Dr. Janes in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Dr. Janes and the
entitlement to be at the target level Dr. Janes would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded, provided that if the
Last Active Day precedes the date that the amount under the Cash Incentive
Compensation Plan or other incentive compensation is otherwise actually paid to
QLT’s officers for a preceding year then Dr. Janes will also receive a payment
in respect of her entitlement to participate in QLT’s Cash Incentive
Compensation Plan and any other incentive compensation plan in place for the
preceding calendar year and the entitlement to be at the target level Dr. Janes
would have otherwise been eligible to receive in the that calendar year if all
corporate, and individual goals were met but not exceeded

 

  V.

Dr. Janes’ participation in any stock option plan offered by QLT to its
employees will be in accordance with the terms of the plan in effect at the time
of the stock option offer(s) to Dr. Janes.

 

5.4

Acknowledgement and Release – Dr. Janes acknowledges and agrees that in the
event QLT terminates Dr. Janes’ employment as set out in paragraph 5.2, in
providing:

 

  (a)

The Severance Notice or Severance Pay, or any combination thereof;

 

  (b)

The Benefits Compensation;

 

  (c)

Out placement counseling service as more particularly set out in subparagraph
5.3(c); and

 

  (d)

The other compensation set out in subparagraph 5.3(d);

QLT will have no further obligations, statutory or otherwise, to Dr. Janes in
respect of this Agreement and Dr. Janes’ employment under this Agreement.

 

6



--------------------------------------------------------------------------------

5.5

Duty to Mitigate

 

  (a)

Duty to Mitigate – Dr. Janes acknowledges and agrees that if her employment is
terminated without cause as set out in paragraph 5.2, her entitlement to
Severance Pay, Benefits Compensation and other compensation as set out in
paragraph 5.3 is subject to her duty to mitigate such payments by looking for
and accepting suitable alternative employment or contract(s) for services. If
Dr. Janes obtains new employment or contract(s) for services of four weeks or
longer, Dr. Janes agrees that she will notify QLT of this fact in writing (the
“New Employment Notice”) within five working days of such an occurrence and in
this event the following provisions apply:

 

  I.

Dr. Janes acknowledges and agrees that her entitlement to Severance Pay and
Benefits Compensation will cease as of the date on which her new employment or
contract for services commences.

 

  II.

Within 10 working days of receipt of the New Employment Notice from Dr. Janes,
QLT agrees that it will pay Dr. Janes a lump sum amount equivalent to 50% of the
Severance Pay and Benefits Compensation as set out in paragraph 5.3 otherwise
owing to Dr. Janes for the balance of the Severance Notice period.

 

  (b)

Waiver of Duty to Mitigate on Delivery of Release – In the event that, either on
or before the date of termination of Dr. Janes’ employment with QLT or within 30
days after termination of her employment, Dr. Janes executes and delivers to QLT
a release in the form set out in Schedule A to this Agreement, the provisions of
paragraph 5.5(a) shall be deemed to not apply and Dr. Janes shall have no duty
to mitigate nor any reduction in the Severance Pay or Benefits Compensation in
the event that she obtains alternative employment or contract(s) for service.

 

5.6

Termination Due to Inability to Act

 

  (a)

Termination – QLT may immediately terminate this Agreement by giving written
notice to Dr. Janes if she becomes completely disabled (defined below) to the
extent that she cannot perform her duties under this Agreement either:

 

  I.

For a period exceeding six consecutive months, or

 

  II.

For a period of 180 days (not necessarily consecutive) occurring during any
period of 365 consecutive days,

and no other reasonable accommodation can be reached between QLT and Dr.
Janes. Notwithstanding the foregoing, QLT agrees that it will not terminate Dr.
Janes pursuant to this provision unless and until Dr. Janes has been accepted by
the insurer for ongoing long-term disability payments or, alternatively, has
been ruled definitively ineligible for such payments.

 

  (b)

Payments – In the event of termination of Dr. Janes’ employment with QLT
pursuant to the provisions of this paragraph 5.6, QLT agrees to pay to Dr. Janes
Severance Pay and Benefits Compensation as set out in paragraph 5.3 and if Dr.
Janes ceases to be completely disabled, then the provisions of paragraph 5.3(c)
(out placement counseling) will apply.

 

  (c)

Definition – The term “completely disabled” as used in this paragraph 5.6 will
mean the inability of Dr. Janes to perform the essential functions of her
position under this Agreement by reason of any incapacity, physical or mental,
which the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines to keep Dr. Janes from
satisfactorily performing any and all essential functions of her position for
QLT during the foreseeable future.

 

7



--------------------------------------------------------------------------------

5.7

Death – Except as set out below, effective the date of death (the “Date of
Death”) of Dr. Janes, this Agreement and both parties’ rights and obligations
under this Agreement will terminate without further notice or action by either
party. Within 30 days after the Date of Death (and the automatic concurrent
termination of this Agreement), QLT will pay the following amounts to Dr. Janes’
estate:

 

  (a)

Base Salary – Base salary owing to Dr. Janes up to her Date of Death.

 

  (b)

Payment in Lieu of Benefits – In lieu of employee benefit coverage for her
eligible dependents after her Date of Death, a payment in the amount of 10% of
her annual base salary in effect at her Date of Death.

 

  (c)

Expense Reimbursement – Reimbursement (in accordance with QLT’s Policy and
Procedures Manual, as amended from time to time) of all reasonable Expenses
incurred by Dr. Janes prior to her Date of Death, subject to the expense
reimbursement provisions set out in subparagraph 2.1(c).

 

  (d)

Vacation Pay – Payment in respect of accrued but unpaid vacation pay owing to
Dr. Janes as at her Date of Death.

 

  (e)

RRSP Contribution – A prorated contribution to Dr. Janes’ RRSP, the pro-ration
to be with respect to the portion of the current calendar year worked by Dr.
Janes and the contribution to be subject to the conditions set out in
subparagraph 2.1(e), except condition III.

 

  (f)

Bonus – A prorated payment to Dr. Janes in respect of her entitlement to
participate in QLT’s Cash Incentive Compensation Plan, the pro-ration to be with
respect to the portion of the current calendar year worked by Dr. Janes and the
entitlement to be at the target level Dr. Janes would have otherwise been
eligible to receive in the current calendar year if all corporate, and, if
applicable, individual goals were met but not exceeded.

After her Date of Death, Dr. Janes’ participation and/or entitlement under any
stock option plan offered by QLT to its employees will be in accordance with the
terms of the plan in effect at the time of the stock option grant(s) to Dr.
Janes and the applicable stock option agreement applicable to such stock
options.

 

5.8

No Duplication – In the event that the Severance Pay provisions of this
Agreement and the payment provisions of any other agreement that have been or
may be entered into between QLT and Dr. Janes with respect to a change of
control of QLT are both applicable, Dr. Janes agrees that she will give written
notice to QLT with respect to which agreement she wishes to be paid out under
and that she is not entitled to severance pay under both agreements.

 

6

CONFLICT OF INTEREST

 

6.3

Avoid Conflict of Interest – Except as set out below, during the term of her
employment with QLT, Dr. Janes agrees to conduct herself at all times so as to
avoid any real or apparent conflict of interest with the activities, policies,
operations and interests of QLT. To avoid improper appearances, Dr. Janes agrees
that she will not accept any financial compensation of any kind, nor any special
discount or loan from persons, corporations or organizations having dealings or
potential dealings with QLT, either as a customer or a supplier or a
co-venturer. QLT and Dr. Janes acknowledge and agree that from time to time the
President may consent in writing to activities by Dr. Janes which might
otherwise appear to be a real or apparent conflict of interest.

 

6.4

No Financial Advantage – During the term of her employment with QLT, Dr. Janes
agrees that neither she nor any members of her immediate family will take
financial advantage of or benefit financially from information that is obtained
in the course of her employment related duties and responsibilities unless the
information is generally available to the public.

 

6.5

Comply with Policies – During the term of her employment with QLT, Dr. Janes
agrees to comply with all written policies issued by QLT dealing with conflicts
of interest.

 

8



--------------------------------------------------------------------------------

6.6

Breach Equals Cause – Dr. Janes acknowledges and agrees that breach by her of
the provisions of this Section 6 will be cause for immediate termination by QLT
of her employment with QLT.

 

7.

CONFIDENTIALITY

 

7.1

Information Held in Trust – Dr. Janes acknowledges and agrees that all business
and trade secrets, confidential information and knowledge which Dr. Janes
acquires during her employment with QLT relating to the business and affairs of
QLT, its affiliates or subsidiaries or to technology, systems, programs, ideas,
products or services which have been or are being developed or utilized by QLT,
its affiliates or subsidiaries or in which QLT, its affiliates or subsidiaries
are or may become interested (collectively, “Confidential Information”), will
for all purposes and at all times, both during the term of Dr. Janes’ employment
with QLT and at all times thereafter, be held by Dr. Janes in trust and used by
Dr. Janes only for the exclusive benefit of QLT.

 

7.2

Non Disclosure – Dr. Janes acknowledges and agrees that both during the term of
her employment with QLT and at all times thereafter, without the express or
implied consent of QLT, Dr. Janes will not:

 

  (a)

Disclose – Disclose to any company, firm or person, other than QLT and its
directors and officers, any of the private affairs of QLT or any Confidential
Information; or

 

  (b)

Use – Use any Confidential Information that she may acquire for her own purposes
or for any purposes, other than those of QLT.

 

7.3

Intellectual Property Rights

 

  (a)

Disclose Inventions – Dr. Janes agrees to promptly disclose to QLT any and all
ideas, developments, designs, articles, inventions, improvements, discoveries,
machines, appliances, processes, methods, products or the like (collectively,
“Inventions”) that Dr. Janes may invent, conceive, create, design, develop,
prepare, author, produce or reduce to practice, either solely or jointly with
others, in the course of her employment with QLT.

 

  (b)

Inventions are QLT Property – All Inventions and all other work of Dr. Janes in
the course of her employment with QLT will at all times and for all purposes be
the property of, and are hereby assigned by Dr. Janes to, QLT for QLT to use,
alter, vary, adapt and exploit as it will see fit, and will be acquired or held
by Dr. Janes in a fiduciary capacity solely for the benefit of QLT.

 

  (c)

Additional Requirements – Dr. Janes agrees to:

 

  I.

Treat all information with respect to Inventions as Confidential Information.

 

  II.

Keep complete and accurate records of Inventions, which records will be the
property of QLT and copies of which records will be maintained at the premises
of QLT.

 

  III.

Execute all assignments and other documents required to assign and transfer to
QLT (or such other persons as QLT may direct) all right, title and interest in
and to the Inventions and all other work of Dr. Janes in the course of her
employment with QLT, and all writings, drawings, diagrams, photographs,
pictures, plans, manuals, software and other materials, goodwill and ideas
relating thereto, including, but not limited to, all rights to acquire in the
name of QLT or its nominee(s) patents, registration of copyrights, design
patents and registrations, trade marks and other forms of protection that may be
available.

 

  IV.

Execute all documents and do all acts reasonably requested by QLT to give effect
to this provision.

 

7.4

Records – Dr. Janes agrees that all records or copies of records concerning
QLT’s activities, business interests or investigations made or received by her
during her employment with QLT are and will remain

 

9



--------------------------------------------------------------------------------

 

the property of QLT. She further agrees to keep such records or copies in the
custody of QLT and subject to its control, and to surrender the same at the
termination of her employment or at any time during her employment at QLT’s
request.

 

7.5

No Use of Former Employer’s Materials and Information – Dr. Janes certifies that
she has not brought to QLT and will not use while performing her employment
duties for QLT any materials or documents of any former employer which are not
generally available to the public, except if the right to use the materials or
documents has been duly licensed to QLT by the former employer. Dr. Janes
certifies, warrants and represents that her performance of all provisions of
this Agreement will not breach any agreement or other obligation to keep in
confidence proprietary or confidential information known to her before or after
the commencement of employment with QLT. Dr. Janes will not disclose to QLT, use
in the performance of her work for QLT, or induce QLT to use, any Inventions (as
defined above), confidential or proprietary information, or other material or
documents belonging to any previous employer or to any other party in violation
of any obligation of confidentiality to such party or in violation of such
party’s proprietary rights; including without limitation whether any products or
services of such previous employer or other person actually incorporated, used,
or were designed or modified based upon such information, and even if such
information constitutes negative know-how.

 

8.

POST-EMPLOYMENT RESTRICTIONS

 

8.1

Non-Compete – Dr. Janes agrees that, by virtue of her senior position with QLT,
she possesses and will possess strategic sensitive information concerning the
business of QLT, its affiliates and subsidiaries. As a result, and in
consideration of the payments to be made by QLT to Dr. Janes under this
Agreement, without the prior written consent of QLT, for a period of one year
following termination of her employment with QLT for any reason (by resignation
or otherwise), as measured from her Last Active Day, Dr. Janes will not:

 

  (a)

Participate in a Competitive Business – Directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be a director or an employee of, or a consultant to, any
business, firm or corporation that, as a part of conducting its business, is in
any way competitive with QLT or any of its affiliates or subsidiaries with
respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products, Visudyne or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which
individually have worldwide annual net sales of U.S.$50 million or more in the
calendar year preceding Dr. Janes’ Last Active Day,

 

  II.

the development and/or commercialization and/or marketing of light-activated
pharmaceutical products for photodynamic therapy in the treatment of ophthalmic
indications,

 

  III.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye, or

 

  IV.

the development and/or commercialization and/or marketing of pharmacuetical
products and/or devices that are or include lacrimal inserts and punctal plugs,
and/or drug-eluting lacrimal implants and drug-eluting punctal plugs, and
insertion, extraction and detection devices used in connection therewith, for
the treatment or prevention for disease, including ocular diseases,

anywhere in Canada, the United States or Europe.

 

10



--------------------------------------------------------------------------------

  (b)

Solicit on Behalf of a Competitive Business – Directly or indirectly call upon
or solicit any QLT employee or QLT customer or known prospective customer of QLT
on behalf of any business, firm or corporation that, as part of conducting its
business, is in any way competitive with QLT with respect to:

 

  I.

the development and/or commercialization and/or marketing of pharmaceutical
products that are directly competitive with QLT’s or its subsidiaries’ then
current commercial products, Visudyne or any other products then being
commercialized by or on behalf of QLT or its affiliates or subsidiaries which
individually have worldwide annual net sales of U.S.$50 million or more in the
calendar year preceding Dr. Janes’ Last Active Day,

 

  II.

the development and/or commercialization and/or marketing of light-activated
pharmaceutical products for photodynamic therapy in the treatment of ophthalmic
indications,

 

  III.

the development and/or commercialization and/or marketing of pharmaceutical
products for treating ophthalmic indications associated with endogenous retinyl
deficiencies in the eye, or

 

  IV.

the development and/or commercialization and/or marketing of pharmacuetical
products and/or devices that are or include lacrimal inserts and punctal plugs,
and/or drug-eluting lacrimal implants and drug-eluting punctal plugs, and
insertion, extraction and detection devices used in connection therewith, for
the treatment or prevention for disease, including ocular diseases,

anywhere in Canada, the United States or Europe.

 

  (c)

Solicit Employees – Directly or indirectly solicit any individual to leave the
employment of QLT or any of its affiliates or subsidiaries for any reason or
interfere in any other manner with the employment relationship existing between
QLT, its affiliates or subsidiaries and its current or prospective employees.

 

  (d)

Solicit Customers – Directly or indirectly induce or attempt to induce any
customer, supplier, distributor, licensee or other business relation of QLT or
its affiliates or subsidiaries to cease doing business with QLT, its affiliates
or subsidiaries or in any way interfere with the existing business relationship
between any such customer, supplier, distributor, licensee or other business
relation and QLT or its affiliates or subsidiaries.

 

8.2

Minority Share Interests Allowed – The parties agree that nothing contained in
paragraph 8.1 is intended to prohibit Dr. Janes from owning less than 5% of the
issued and outstanding stock of any company whose stock or shares are traded
publicly on a recognized exchange.

 

9.

REMEDIES

 

9.1

Irreparable Damage – Dr. Janes acknowledges and agrees that:

 

  (a)

Breach – Any breach of any provision of this Agreement could cause irreparable
damage to QLT; and

 

  (b)

Consequences of Breach – In the event of a breach of any provision of this
Agreement by Dr. Janes, QLT will have, in addition to any and all other remedies
at law or in equity, the right to an injunction, specific performance or other
equitable relief to prevent any violation by her of any of the provisions of
this Agreement including, without limitation, the provisions of Sections 7 and
8.

 

9.2

Injunction – In the event of any dispute under Sections 7 and/or 8, Dr. Janes
agrees that QLT will be entitled, without showing actual damages, to seek a
temporary or permanent injunction restraining her conduct, pending a
determination of such dispute and that no bond or other security will be
required from QLT in connection therewith.

 

11



--------------------------------------------------------------------------------

9.3

Additional Remedies – Dr. Janes acknowledges and agrees that the remedies of QLT
specified in this Agreement are in addition to, and not in substitution for, any
other rights and remedies of QLT at law or in equity and that all such rights
and remedies are cumulative and not alternative or exclusive of any other rights
or remedies and that QLT may have recourse to any one or more of its available
rights and remedies as it will see fit.

 

10.

GENERAL MATTERS

 

10.1

Tax Withheld – The parties acknowledge and agree that all payments to be made by
QLT to Dr. Janes under this Agreement will be subject to QLT’s withholding of
applicable withholding taxes.

 

10.2

Independent Legal Advice – Dr. Janes acknowledges that she has obtained or had
the opportunity to obtain independent legal advice with respect to this
Agreement and all of its terms and conditions.

 

10.3

Binding Agreement – The parties agree that this Agreement will enure to the
benefit of and be binding upon each of them and their respective heirs,
executors, successors and assigns.

 

10.4

Governing Law – The parties agree that this Agreement will be governed by and
interpreted in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable to this Agreement. All disputes arising under this
Agreement will be referred to the Courts of the Province of British Columbia,
which will have exclusive jurisdiction, unless there is mutual agreement to the
contrary.

 

10.5

Notice – The parties agree that any notice or other communication required to be
given under this Agreement will be in writing and will be delivered personally
or by facsimile transmission to the addresses set forth on page 1 of this
Agreement to the attention of the following persons:

 

  (a)

If to QLT – Attention: President and Chief Executive Officer, Fax No. (604)
707-7001,

with a copy to:

QLT Inc.

887 Great Northern Way, Suite 101

Vancouver, British Columbia

Attention: Principal Legal Officer

Fax No.: (604) 873-0816

 

  (b)

If to Dr. Janes – To the address for Dr. Janes specified on page 1 of this
Agreement;

or to such other addresses and persons as may from time to time be notified in
writing by the parties. Any notice delivered personally will be deemed to have
been given and received at the time of delivery. Any notice delivered by
facsimile transmission will be deemed to have been given and received on the
next business day following the date of transmission.

 

10.6

Survival of Terms

 

  (a)

Dr. Janes’ Obligations – Dr. Janes acknowledges and agrees that her
representations, warranties, covenants, agreements, obligations and liabilities
under any and all of Sections 7, 8 and 10 of this Agreement will survive any
termination of this Agreement.

 

  (b)

Company’s Obligations – QLT acknowledges and agrees that its representations,
warranties, covenants, agreements, obligations and liabilities under any and all
of Sections 3, 4, 5 and 10 of this Agreement will survive any termination of
this Agreement.

 

  (c)

Without Prejudice – Any termination of this Agreement will be without prejudice
to any rights and obligations of the parties arising or existing up to the
effective date of such expiration or termination, or any remedies of the parties
with respect thereto.

 

12



--------------------------------------------------------------------------------

10.7

Waiver – The parties agree that any waiver of any breach or default under this
Agreement will only be effective if in writing signed by the party against whom
the waiver is sought to be enforced, and no waiver will be implied by
indulgence, delay or other act, omission or conduct. Any waiver will only apply
to the specific matter waived and only in the specific instance in which it is
waived.

 

10.8

Entire Agreement – The parties agree that the provisions contained in this
Agreement, any Stock Option Agreements and the Change of Control Agreement
entered into between QLT and Dr. Janes constitute the entire agreement between
QLT and Dr. Janes with respect to the subject matters hereof and thereof, and
supersede all previous communications, understandings and agreements (whether
verbal or written) between QLT and Dr. Janes regarding the subject matters
hereof and thereof. QLT and Dr. Janes hereby agree that the employment agreement
previously entered into between them dated July 29, 2005 is terminated and
replaced by this Agreement. To the extent that there is any conflict between the
provisions of this Agreement, the Change of Control Agreement and any Stock
Option Agreements, between QLT and Dr. Janes, the following provisions will
apply:

 

  (a)

Change of Control – If the conflict is with respect to an event, entitlement or
obligation in the case of a Change of Control of QLT (as defined in the Change
of Control Agreement entered into between QLT and Dr. Janes), the provisions of
that Change of Control Agreement will govern (unless Dr. Janes otherwise elects
as contemplated in paragraph 5.8 of this Agreement).

 

  (b)

Stock Options – If the conflict is with respect to an entitlement or obligation
with respect to stock options of QLT, the provisions of the Stock Option
Agreements will govern (unless the parties otherwise mutually agree).

 

  (c)

Other – In the event of any other conflict, the provisions of this Agreement
will govern (unless the parties otherwise mutually agree).

 

10.9

Severability of Provisions – If any provision of this Agreement as applied to
either party or to any circumstance is adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision will in no way affect (to the maximum extent permissible by law):

 

  (a)

The application of that provision under circumstances different from those
adjudicated by the court;

 

  (b)

The application of any other provision of this Agreement; or

 

  (c)

The enforceability or invalidity of this Agreement as a whole.

If any provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then the provision will be deemed amended to the extent necessary
to conform to applicable law so as to be valid and enforceable or, if the
provision cannot be so amended without materially altering the intention of the
parties, then such provision will be stricken and the remainder of this
Agreement will continue in full force and effect.

 

10.10

Captions – The parties agree that the captions appearing in this Agreement have
been inserted for reference and as a matter of convenience and in no way define,
limit or enlarge the scope or meaning of this Agreement or any provision.

 

10.11

Amendments – Any amendment to this Agreement will only be effective if the
amendment is in writing and is signed by QLT and Dr. Janes.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first written above.

QLT INC.

By:

  

/s/ Robert L. Butchofsky

  

/s/ Lana Janes

  

ROBERT L. BUTCHOFSKY

  

DR. LANA JANES

  

PRESIDENT AND CHIEF EXECUTIVE OFFICER

  

 

13



--------------------------------------------------------------------------------

SCHEDULE A

FINAL RELEASE

IN CONSIDERATION OF the payments made to me by QLT Inc. (hereinafter called
“QLT”) pursuant to paragraph 5.3 of the employment agreement dated             
day of             , 20     between the undersigned and QLT and in consideration
of the waiver by QLT of its rights under paragraph 5.5(a) of that employment
agreement, effective the date of this Release, I,                      of
                     do hereby remise, release and forever discharge QLT, having
a place of business at 887 Great Northern Way, Suite 101 in the City of
Vancouver, Province of British Columbia, V5T 4T5, its officers, directors,
servants, employees and agents, and their heirs, executors, administrators,
successors and assigns, as the case may be, of and from any and all manner of
actions, causes of action, suits, contracts, claims, damages, costs and expenses
of any nature or kind whatsoever, whether in law or in equity, which as against
QLT or such persons as aforesaid or any of them, I have ever had, now have, or
at any time hereafter I or my personal representatives can, shall or may have,
by reason of or arising out of my employment with QLT and/or the subsequent
termination of my employment with QLT on or about                     , 20    ,
or in any other way connected with my employment with QLT and more specifically,
without limiting the generality of the foregoing, any and all claims for damages
for termination of my employment, constructive termination of my employment,
loss of position, loss of status, loss of future job opportunity, loss of
opportunity to enhance my reputation, the timing of the termination and the
manner in which it was effected, loss of bonuses, loss of shares and/or share
options, loss of benefits, including life insurance and short and long-term
disability benefit coverage, and any other type of damages arising from the
above. Notwithstanding the foregoing, nothing in this Release will act to
remise, release or discharge QLT from obligations, if any, which QLT may have
pursuant to any indemnity agreements previously entered into between me and QLT
or from any rights I may have to claim coverage under QLT’s past, current or
future director and/or officer insurance policies, in either case with respect
to existing or future claims that may be brought by third parties.

IT IS UNDERSTOOD AND AGREED that this Release includes any and all claims
arising under the Employment Standards Act, Human Rights Code, or other
applicable legislation and that the consideration provided includes any amount
that I may be entitled to under such legislation.

IT IS FURTHER UNDERSTOOD AND AGREED that this Release is subject to compliance
by QLT with the said conditions as stipulated in paragraph 5.3 of the
aforementioned employment agreement entered into between the undersigned and
QLT.

IT IS FURTHER UNDERSTOOD AND AGREED THAT QLT will withhold and remit income tax
and other statutory deductions from the aforesaid consideration and I agree to
indemnify and hold harmless QLT from any further assessments for income tax,
repayment of any employment insurance benefits received by me, or other
statutory deductions which may be made under statutory authority.

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise and is not to be
construed as an admission of liability on the part of QLT. The terms of this
Release set out the entire agreement between QLT and me with respect to the
matters described herein and are intended to be contractual and not a mere
recital.

IT IS FURTHER UNDERSTOOD AND AGREED that I will keep the contents of this
settlement and all communication relating thereto confidential except to Revenue
Canada or as is required to obtain legal and tax advice, or to enforce my rights
hereunder in a court of law, as is required by law.

IT IS FURTHER UNDERSTOOD AND AGREED that the consideration described herein was
voluntarily accepted by me for the purpose of making a full and final settlement
of all claims described above and that prior to agreeing to the settlement, I
was advised by QLT of my right to receive independent legal advice.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Release has been executed effective the              day
of                     , 20    .

 

                                                      SIGNED, SEALED AND
DELIVERED   

)

   By                            in the presence of:   

)

     

)

     

)

  

 

(seal)  

      

)

  

LANA JANES

Name

  

)

       

)

  

Address

  

)

       

)

     

)

       

)

  

Occupation

  

)

  

 

15